—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered September 4, 1997, convicting him of robbery in the second degree (two counts) and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to preserve his remaining contentions for appellate review (CPL 470.05 [2]), and we decline to consider these contentions in the exercise of our interest of justice jurisdiction. Ritter, J. P., Altman, Krausman and Florio, JJ., concur.